DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022 has been entered.
 
Drawings
	All previous drawing objections are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a control unit” in claims 1, 2, and 3;
“an environmental control assembly” in claim 3 and 4.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-4 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitations:
A control unit – any type of computing device and includes one or more processors and one or more memory modules (specification as filed, paragraph [0066]). The one or more processors may include a controller, an integrated circuit, a microchip, a computer, and/or any other computing device (specification as filed, paragraph [0066]). The one or more memory modules may include random access memory, flash memory, secure digital memory, registers, compact discs, digital versatile discs, and/or other types of non-transitory computer-readable mediums (specification as filed, paragraph [0067]);
An environmental control assembly – comprises a bubbler system (specification as filed, paragraph [0010]), an incubation liner (specification as filed, paragraph [0015]), or tubing, pumps, valves, sensors (e.g. flow and/or pressure sensors), etc. (specification as filed, paragraph [0097]);

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hata (US 8,383,395) in view of Li (CN 207294790) (machine translation), Neagle (US 2005/0051723), and Johns (US 2014/0305227).
Regarding claim 1, Hata discloses a storage unit (col. 4, line 15 “incubator”) for perfusion (col. 4, lines 9-12) of one or more specimens (col. 4, line 16 “for culturing cells”), the storage unit (col. 4, line 15 “incubator”) comprising:
	An enclosure (Fig. 2, element 11);
	An automated drawer assembly (Fig. 2, elements 16 with elements 23) comprising:
		One or more drawers (Fig. 3, with wheels and a handle to pull out as shown in Fig. 2) comprising a drawer faceplate (Fig. 2, element 31; or col. 12, lines 33-42);
	One or more perfusion actuation platforms (col. 14, lines 55-65) configured to fluidically couple one or more specimen holders (col. 11, lines 35-36, “culture bag”, or Fig. 3, element 18) positioned within the one or more drawers (Fig. 3) to a media reservoir (col. 14, lines 58 “culture medium cassette”, or Fig. 3, element 20); and
a control unit (col. 4, lines 19-21 or col. 34, lines 20-22 or col. 7, lines 31-64 “operation control panel and the monitoring computer”) communicatively coupled (col. 18, lines 17-38) to the automated drawer assembly (Fig. 2, elements 16 with elements 23) to control fluidically coupling (col. 2, lines 40-41) the one or more perfusion actuation platforms (col. 14, lines 55-65) to the media reservoir (col. 14, lines 58 “culture medium cassette”, or Fig. 3, element 20).
	Hata does not disclose:
a faceplate mounted to the enclosure;
one or more perfusion actuation platforms coupled to the drawer faceplate;
a control unit communicatively coupled to the automated drawer assembly to control opening and closing of the one or more drawers.
As to 1) of claim 1, Li discloses a faceplate (paragraph [0008], door with observation window and magnetic strips).
In the analogous art of incubators, it would have been obvious to one skilled in the art before the effective filing date to modify the storage unit of Hata with the faceplate of Li in order to have a protective window for the enclosure.
	As to 2) of claim 1, Neagle discloses a platform (Figs. 3-4, element 114 or paragraph [0085] “tray”) coupled to the drawer faceplate (Figs. 3-4, element 140 or paragraph [0085]).
In the analogous art of housing automated assays of biological samples, it would have been obvious to one skilled in the art before the effective filing date to modify the perfusion actuation platforms and drawers of modified Hata with the drawer faceplate of Neagle in order to be able to pull out the platform by pulling out the drawer faceplate coupled to the platform inside the drawer; and when the platform is pushed in, the drawer faceplate encloses its coupled platform in an environment conducive to growing cells.
As to 3) of claim 1, Johns discloses a control unit (paragraphs [0120] “central controller or scheduler”, [0221] “control processor and/or software”, and [0332]-[0333] for processors and memory) communicatively coupled to the automated drawer assembly (col. 11, line 6) to control opening and closing of the one or more drawers (col. 11, lines 21-33).
	In the analogous art of automated medical cell processing, it would have been obvious to one skilled in the art before the effective filing date to modify the storage unit of modified Hata with the automated drawers of Johns in order to automatically open and schedule the transportation of containers within the drawers. 
Regarding claim 3, Hata discloses an environmental control assembly (col. 35, lines 3-11 and 33-43) communicatively coupled to the control unit (col. 4, lines 19-21 or col. 34, lines 20-22) and configured to control humidity (Figs. 5-6, element 38, humidity sensor), temperature (Figs. 5-6, element 24, temperature sensor), biological gas concentrations (Figs. 5-6, element 25, CO2 sensor), perfusion parameters (col. 25, lines 10-28, or Fig. 13), or combinations thereof.
Regarding claim 5, Hata discloses the enclosure (Fig. 2, element 11).
Hata does not disclose that the faceplate is magnetically coupled.
Li discloses that the faceplate (paragraph [0008], door with observation window and magnetic strips) is magnetically coupled (paragraph [0008], via magnetic strips).
In the analogous art of incubators, it would have been obvious to one skilled in the art before the effective filing date to modify the storage unit of Hata with the faceplate of Li in order to have a protective window for the enclosure that can be magnetically sealed without a mechanical latch.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hata (US 8,383,395) in view of Li (CN 207294790) (machine translation), Neagle (US 2005/0051723), and Johns (US 2014/0305227) as applied to claims 1, 3, and 5, further in view of Newstrom (US 2017/0114316).
	Regarding claim 2, Hata discloses the enclosure (Fig. 2, element 11) and the control unit (col. 4, lines 19-21 or col. 34, lines 20-22).
Hata does not disclose an incubation liner configured for heating and/or insulating the enclosure, wherein the incubation liner is communicatively coupled to the control unit.
Newstrom discloses an incubation liner configured for heating and/or insulating (paragraph [0128], thermally conductive layer with heating/cooling device), wherein the incubation liner is communicatively coupled to the control unit (paragraph [0020] “temperature controller”).
In the analogous art of incubators, it would have been obvious to one skilled in the art before the effective filing date to modify the storage device of modified Hata with the incubation liner of Newstrom in order to regulate temperature of the cultures inside the storage device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hata (US 8,383,395) in view of Li (CN 207294790) (machine translation), Neagle (US 2005/0051723), and Johns (US 2014/0305227) as applied to claims 1, 3, and 5, further in view of Persson (“Topical Humidified Carbon Dioxide to Keep the Open Surgical Wound Warm”).
Regarding claim 4, Hata discloses the environmental control assembly (col. 35, lines 3-11 and 33-43).
Hata does not disclose that the environmental control assembly comprises a bubbler system for humidifying dry carbon dioxide.
Persson discloses a bubbler system for humidifying dry carbon dioxide (pg. 946, bottom of first column and top of second column).
In the analogous art of bubbler systems, it would have been obvious to one skilled in the art before the effective filing date to modify the environmental control assembly of modified Hata with the bubbler system of Persson in order to both see any gas inputs into the system and to humidify the gas going into the system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hata (US 8,383,395) in view of Li (CN 207294790) (machine translation), Neagle (US 2005/0051723), and Johns (US 2014/0305227) as applied to claims 1, 3, and 5, further in view of Guertin (US 2012/0028234).
Regarding claim 6, Hata discloses that the one or more drawers comprise a first drawer (Fig. 3, with wheels and a handle to pull out as shown in Fig. 2); and the one or more perfusion actuation platforms comprise:
	A first perfusion actuation platform (col. 14, lines 55-65) configured to fluidically couple a first specimen holder (col. 13, line 10 or element 18, culture bag) positioned within the first drawer to the media reservoir (col. 14, lines 58 “culture medium cassette”, or Fig. 3, element 20).
	Regarding the limitations “a second drawer” and “a second perfusion actuation platform configured to fluidically couple a second specimen holder positioned within the second drawer”, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).
	Hata does not disclose that the first perfusion actuation platform and the second perfusion actuation platform are configured to fluidically couple the first and second specimen holders, respectively, to the same media reservoir.
	Guertin discloses that the first perfusion actuation platform (Fig. 4, element 116a and 120a, together) and the second perfusion actuation platform (Fig. 4, elements 116b and 120b, together) are configured to fluidically couple the first (Fig. 4, element 110a) and second specimen holders (Fig. 4, element 110b), respectively, to the same media reservoir (Fig. 4, “medium tank”).
	In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the storage device of modified Hata with the common growth media supply tank of Guertin in order to feed the same growth media to different samples.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hata (US 8,383,395) in view of Li (CN 207294790) (machine translation), Neagle (US 2005/0051723), and Johns (US 2014/0305227) as applied to claims 1, 3, and 5, further in view of Berteau (US 2016/0145563).
Regarding claim 7, Hata discloses a perfusion actuation platform (col. 14, lines 55-65) of the one or more perfusion actuation platforms (Fig. 1A and 1B; col. 14, lines 55-65 and see duplication of parts argument, below) comprises: a fluid inlet portion (Fig. 5, first connector 51 is connected to tube 60 of culture bag 18; and col. 13, lines 20-22) for delivery fluid (col. 13, line 11 “culture suspension”) to a specimen holder (col. 13, line 10 or element 18, culture bag); and, a fluid outlet portion (Fig. 5, seventh connector 57 is connected to tube 63 of culture bag 18; and col. 13, lines 18-20) for retrieval of waste fluid (col. 14, lines 27-29 coupling of seventh connector 57 to eighth connector 58 to used culture medium bag 68) from the specimen holder (col. 13, line 10 or element 18, culture bag). 
Hata does not disclose a fluidic manifold assembly; and an actuator coupled to the fluid inlet portion and the fluid outlet portion and configured to move the fluid inlet portion and the fluid outlet portion between a closed position and an open position.
Berteau discloses a fluidic manifold assembly (paragraph [0084], or Fig. 5, element 340 multi-way manifold of bioreactor, or step 710); and an actuator (paragraphs [0078] and [0123], manifold is controllable by a control device) coupled to the fluid inlet portion (“inlet ports coupled to conduits”) and the fluid outlet portion (“outlet ports coupled to waste/spent feed”) and configured to move the fluid inlet portion (paragraph [0093], “open or closed state of a medium inlet port”) and the fluid outlet portion between a closed position and an open position (paragraph [0093] “open or closed state of a medium outlet port”).
In the analogous art of perfusion bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the storage device of modified Hata with the fluid manifold and actuator of Berteau in order to allow for feed fluid to pass to multiple cell-containing devices from one source, and collect waste media from multiple sources to one waste drain.
Regarding the limitation “one or more perfusion actuation platforms”, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xue (CN 106916740) – This invention has at least two drawers for culturing cells in a biological culture cabinet, as disclosed in the Information Disclosure Statement from April 13, 2022.

Response to Arguments
Applicant’s arguments filed on March 16, 2022 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

	Regarding the argument about modified Hata in view of Neagle, Hata discloses one or more perfusion actuation platforms (Hata, col. 14, lines 55-65). Neagle discloses platforms coupled to the drawer faceplate (Neagle, Figs. 3-4, element 140 or paragraph [0085]). The combination of the two references together teach the claim limitation “one or more perfusion actuation platforms coupled to the drawer faceplate”. It would have been obvious to one skilled in the art before the effective filing date to modify the components located on the perfusion actuation platforms of Hata to be on the platforms of Neagle in order to contain each drawer in a separately enclosed environment and in order to be able to pull out the platform by pulling out the drawer faceplate. 
In addition, regarding the automated drawer faceplate, despite the ability to “pull out the platform  by pulling out the drawer faceplate” as stated in the previous Office Action, it does not preclude the automated ability, as Johns discloses, for a control unit (Johns, paragraphs [0120] “central controller or scheduler”, [0221] “control processor and/or software”, and [0332]-[0333] for processors and memory) to be communicatively coupled to the automated drawer assembly (Johns, col. 11, line 6) to control opening and closing of the one or more drawers (Johns, col. 11, lines 21-33). In fact, in case of an automation failure (e.g. electrical outage), it would be advantageous to be able to open the drawers manually in addition to automatically.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799 

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799